SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

685
KA 12-01370
PRESENT: SCUDDER, P.J., CARNI, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAMES BLAIR, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered July 18, 2012. The appeal was held by this
Court by order entered October 3, 2014, decision was reserved and the
matter was remitted to Supreme Court, Erie County, for further
proceedings (121 AD3d 1570). The proceedings were held and completed.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision, and
remitted the matter to Supreme Court to decide those parts of
defendant’s pretrial motion seeking inspection of the grand jury
minutes and dismissal of the indictment on the grounds that the
evidence before the grand jury was legally insufficient and the grand
jury proceeding was defective (People v Blair, 121 AD3d 1570, 1571-
1572). In that prior decision, we rejected defendant’s remaining
contentions. Upon remittal, the court denied the above-mentioned
parts of defendant’s motion. Defendant raises no contentions with
respect to that denial and has thus abandoned any such contentions
(see People v Bridgeland, 19 AD3d 1122, 1123; People v Jones, 2 AD3d
1397, 1399, lv denied 2 NY3d 742), and we therefore affirm the
judgment.




Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court